TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-22-00627-CV




                                        In re Paul Young




                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               Relator Paul Young, an inmate in the Comal County Jail, filed a pro se petition

for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.

P. 52.1. In his petition, Young asks this Court to direct the “Comal County Clerk” to file a

Motion for Bond Reduction and other unspecified motions he alleges were mailed to the clerk.

By statute, an appellate court has no authority to issue a writ of mandamus against a county or

district clerk except as necessary to enforce the court’s jurisdiction. See Tex. Gov’t Code

§ 22.221(a). Because Young does not seek a writ of mandamus to enforce our jurisdiction, we

dismiss his petition for writ of mandamus for want of jurisdiction. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Smith

Filed: October 7, 2022